 


114 HR 2941 IH: Veterans Affairs Employee Accountability Act
U.S. House of Representatives
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2941 
IN THE HOUSE OF REPRESENTATIVES 
 
June 25, 2015 
Mr. Roe of Tennessee introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to prohibit the receipt of bonuses by Department of Veterans Affairs employees who violate Federal civil laws or regulations, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Veterans Affairs Employee Accountability Act. 2.Limitation on bonuses for Department of Veterans Affairs employees who violate federal civil laws or regulations (a)In generalChapter 7 of title 38, United States Code, is amended by adding at the end the following new section:

715.Limitation on bonuses
(a)In general
(1)The Secretary shall ensure that no employee of the Department who, during any year, knowingly violates any law, regulation, or policy described in paragraph (2) receives a bonus for or during that year. (2)A law, regulation, or policy described in this paragraph is any of the following:
(A)A Federal civil law or Federal regulation, including such civil laws or regulations covered under the Federal Acquisition Regulation and the Veterans Affairs Acquisition Regulation. (B)An internal policy of the Department.
(b)CertificationThe Secretary shall annually certify to Congress that each bonus awarded by the Secretary during the previous year was awarded in accordance with subsection (a)(1). (c)Bonus definedFor purposes of this section, the term bonus means any pay augmentation, incentive, or additional gift of any value, including—
(1)gift cards; (2)any sum of money;
(3)any award of monetary or non-monetary value; (4)any donation to or on behalf of or any value awarded to a recipient;
(5)a retention incentive; (6)a retention incentive payment;
(7)a retention incentive award; (8)a Presidential Rank Award;
(9)an individual cash award (non-rating based); (10)an individual cash award (rating based);
(11)a group cash award; (12)a travel savings incentive;
(13)an individual time off award—hours; (14)a group time off award—hours;
(15)an individual suggestion or invention award; (16)a group suggestion or invention award;
(17)a foreign language award; (18)any other individual award;
(19)any other group award; (20)a special certification award;
(21)an exemplary job performance or achievement award; (22)a lump sum performance payment (rating based in lieu of pay adjustment);
(23)a lump sum performance payment (rating based not in lieu of pay adjustment); (24)a lump sum performance payment (non-rating based);
(25)a retention incentive; (26)a recruitment incentive;
(27)a relocation incentive; (28)a performance award;
(29)any student loan repayment; (30)a separation incentive;
(31)a referral bonus; (32)any other form of recognition, monetary or non-monetary, as a result of any action, activity, suggestion or effort that is based on false, fraudulent or incomplete information, including any such awards as identified or to be identified by the Office of Personnel Management rules, regulations and policies and Department rules, regulations, and policies; and
(33)any other incentive requiring approval from the Central Office Human Resource Service, the Chief Business Office Workforce Management, or the Corporate Senior Executive Management Office.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:


715. Limitation on bonuses.. 
 
